DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7 June 2021 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 7 June 2021 containing amendments to the claims and remarks.
Claims 1, 2, 7-9, 12, 14-22, 37, 38, and 41-43 are pending.  Claims 41-43 are newly added.
The previous rejection under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claims.  Those claims previously rejected under 35 U.S.C. 102(a)(1) are now rejected under 35 U.S.C. 103.  In addition, newly added claims 41-43 are rejected under 35 U.S.C. 103.  Finally, new grounds for rejection of claims 1, 12, 14, 17, and 18 are rejected under 35 U.S.C. 112(a).  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 12, 14, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, Examiner finds lack of support for the following the added clauses beginning with the language: (1) “preparing a modified triglyceride by conjugating double bonds . . .”; (2) “preparing a modified triglyceride by cyclizing an oleic acid . . .”; (3) “preparing a modified triglyceride by reacting a double bond . . .”; (4) preparing a modified triglyceride or modified fatty acid ester . . .”; (5) preparing a modified triglyceride having a tetrahydrofuran diol or ester . . .”.  Examiner has reviewed the specification as originally filed and does not find sufficient support for each and every limitation of the added clauses.  Should Applicant wish to traverse this finding, then Applicant is required to specifically point out claim language in the specification which provides clear and unambiguous support for each and every limitation of the noted clauses.  The same applies to the entirety of claims 12, 14, 17, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 12, 14-22, 37, 38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US 2012/0091042) as evidenced by GuideChem, Fisher Scientific, and PubChem.
With respect to claims 1, 2, 7-9, 12, 14-22, 37, 38, and 41-43, Stiller discloses a process for producing a distillate fuel from coal comprising: (a) preparing a biomass-derived coal solvent (see Stiller, paragraph [0062]); (b) dissolving the coal in the biomass-derived coal solvent (see Stiller, paragraphs [0061] and [0062]); and (c) separating undissolved coal and mineral matter to produce a hydrocarbon product such as syncrude (see Stiller, paragraph [0029]).  The hydrocarbon product may be subjected to hydrogenation (see Stiller, paragraphs [0104], [0128], and [0132]).  Coal is dissolved without using molecular hydrogen or catalyst (see Stiller, entire disclosure).  The biomass-derived solvent is a hydrogen-donor solvent which may include a hydrogenated vegetable oil along with a non-hydrogenated vegetable oil or naphthalene (see Stiller, paragraphs [0062] and [0063]).  Coal tar distillate may also be used as a hydrogen donor solvent, including a partially hydrogenated coal tar distillate (see Stiller, paragraph [0063]).  The H/C atomic ratio of the hydrocarbon product is at least 20% more than that of the coal (see Stiller, paragraph [0010]).  The temperature may be in the range of 400°C (see Stiller, paragraph [0084]), at a pressure of 400 psi (see Stiller, paragraph [0067]), for a time of 10 minutes to an hour (see Stiller, paragraph [0081]).  The vegetable oil may include a non-hydrogenated vegetable oil such as corn oil or peanut oil (see Stiller, paragraphs [0062] and [0063]), corn and peanuts being known agricultural crops.  Both corn oil and peanut oil contain cycling rings (see GuideChem and Fisher Scientific) (showing molecular structure for corn oil and peanut oil, respectively, having cyclic rings).  Moreover, hydrogenated peanut oil contains cyclic rings (see PubChem) (showing 
Stiller does not explicitly disclose the identical processes used to form the biomass-derived coal solvent as claimed.
However, inasmuch as Stiller discloses multiple suitable hydrogen-donor solvents including vegetable oils (fatty acids having oleic or linoleic constituents) and lignin, then the person having ordinary skill in the art would readily recognize similar solvents as suitable for use as hydrogen-donor materials, regardless of the specific process which may be used to produce such materials.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Response to Arguments
Applicant’s arguments filed 7 June 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Hydrogenated vegetable oil does not contain cyclic groups.

II.	The solvents used in Stiller’s examples are coal tar distillates, petroleum distillates, residual catalytic cracker slurry oil, and tetralin.  None of these are derived from wood, agricultural crops, and energy crops.

III.	No hydrogenated vegetable oils were used as solvents in the examples.



With respect to Applicant’s first and second arguments, it is known as evidenced by PubChem that hydrogenated peanut oil contains cyclic rings (see discussion supra at paragraph 12).  Peanut oil, as the name implies, is derived from peanuts.  It cannot reasonably be argued that peanuts are not “agricultural crops.”  Thus, the hydrogen donor solvent in Stiller is clearly one derived from agricultural crops.
With respect to Applicant’s third argument, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to Applicant’s fourth argument, inasmuch as Stiller discloses multiple suitable hydrogen-donor solvents including vegetable oils (fatty acids having oleic or linoleic constituents) and lignin, then the person having ordinary skill in the art would readily recognize similar solvents as suitable for use as hydrogen-donor materials, regardless of the specific process which may be used to produce such materials.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771